Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, and 8-11 are pending in the application. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.


Claim Objections
Claims 1, 3-6, and 8-11 are objected to because of the following informalities: “A method treating non-small cell lung”. A linking word in claim 1, such as “method of treating” or “method for treating”, is required.  Appropriate correction is required. Claims 3-6 and 8-11 are objected to because they depend from claim 1, an objected claim.


New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 depends from claim 1, which requires “administering a platinum-based drug… at or below 2.8” Claim 4 requires “generating an indication when the relative expression of ERCC1 cfRNA is above 2.8. Claim 5 inherits the deficiencies of claim 4. Therefore, the scopes of claims 4 and 5 are unclear. How can a value be above and below 2.8?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 depends from claim 1, which requires “administering a platinum-based drug… at or below 2.8” Claim 4 requires “generating an indication when the relative expression of above 2.8. Claim 5 depends from claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (WO 2016/077709 Al) in view of Chen (Chen et al. (2010) Lung Cancer, Vol. 70(1): 63-70).
Danenberg is directed towards the detection of cell-free RNA (cfRNA) for diagnosing or monitoring various types of cancer (paragraph 0008). The reference teaches measuring (quantitating) relative expression of cfRNA for ERCC1 across patients diagnosed with cancer when treating with anti-cancer drugs (paragraph 0028, 0094, Fig. 15C and 17). Danenberg teaches the cancer may be non-small cell lung cancer (paragraph [0065]). The reference also teaches that the cfRNA may be isolated from a patient’s plasma (a bodily fluid) (Paragraphs [0076] and [0086]). Danenberg teaches that the relative cfRNA ERCC1 expression of non-small cell lung cancer was less than 2.8 for a vast majority of non-small cell lung cancer patients (Figure 9, paragraph 0088).
However, Danenberg does not explicitly teach administering non-small cell lung cancer in a patient with a platinum-based drug.
Chen teaches that ERCC1 is a marker of prognosis and sensitivity to platinum-based chemotherapy in patients with non-small cell lung cancer (NSCLC) (Abstract). Therefore, Chen 
Before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify Danenberg, that is, that NSCLC patients have relative expressions of ERCC1 cfRNA less than 2.8 for NSCLC patients (Figure 9) and the analysis of relative expression of cfRNA for ERCC1 in cancer patients treated with anti-cancer drugs, by administering platinum-based chemotherapy to NSCLC patients, as taught by Chen. A person having ordinary skill in the art would have been motivated to administer platinum-based chemotherapy to a patient with NSCLC because Danenberg teaches that NSCLC patients have relative expressions of ERCC1 cfRNA less than 2.8, and Chen teaches that platinum-based chemotherapy treats NSCLC (Fig. 9).

Regarding claim 3, Danenberg teaches quantitating the relative expression of ERCC1 cfRNA to beta-actin RNA, as Example 2 teaches relative gene expression was determined with RT-PCR using primers for ERCC1, KRAS WT, and beta actin, and beta actin was used as the standard house-keeping gene (paragraph [0076] and Figure 1). Danenberg also teaches that the yields of RNA were quantitated (via cDNA) by using algorithms comparing CTs using beta-actin primer/probes and random hexamers with cDNA from known concentrations of controls like Universal Human Reference (UHR) RNA (paragraph [0074]).

Regarding claims 4 and 6, Danenberg teaches determining the relative expression of ERCC1 cfRNA for NSCLC patients (Fig. 9, paragraph 0088). By determining the relative expression and graphing the results, Danenberg has necessarily generated an indication when the relative expression of ERCC1 cfRNA is at/below/above 2.8 (Fig. 9, paragraph 0088). Under the broadest reasonable interpretation, “generating an indication”, as currently claimed, is interpreted as interpreting relative expression data. Figure 9 of Danenberg teaches a graph with a scale for relative expression for ERCC1 between 0-3. 
Examiner’s note: For the purposes of compact prosecution, claim 4 is interpreted as requiring a relative expression of ERCC1 cfRNA above 2.8. 

Regarding claim 8, Danenberg also teaches calculating the relative expression of cfRNA for colon cancer therapy for both PD-L1 and ERCC1 cfRNA (Figure 15). Danenberg also teaches that quantitative RT-PCR can be used with gene specific primers to quantitate a specific gene, with PD-L1 as a given example (paragraph [0068]). Danenberg teaches embodiments where the RNA detected and/or quantitated is ERCC1 and PD-L1 for individuals suspected of having non-small cell lung cancer (Table 1, paragraph [0065]).
However, Danenberg does not explicitly teach quantitating ERCC1 and PD-L1 together when administering a platinum-based drug to a patient with non-small cell lung cancer.
As Danenberg teaches cfRNA and NSCLC, it would have been obvious to one of ordinary skill in the art before the effective filing date to also quantitate the relative expression of PD-L1 cfRNA in a patient with non-small cell lung cancer because Danenberg makes it obvious to try, as there are a finite number (9) of predictable solutions with a reasonable expectation of 

Regarding claims 10 and 11, Danenberg also teaches measuring the relative gene expression of ERCC1 cfRNA in colorectal cancer patients in ten day intervals during treatment (Paragraph [0030] and Figure 17). Therefore, the reference teaches quantitating relative expression of ERCC1 cfRNA a second time (Day 10, Figure 17) at least one week after the first (Day 0, Figure 17). Regarding claim 11, Danenberg teaches that a change occurred as shown by the plotted points and trendlines for the cfRNA from colorectal cancer patients (Figure 17; paragraph [0096]). As the cfRNA is from colorectal cancer patients, it would necessarily be from a bodily fluid, as the RNA is cell-free.
However, Danenberg does not explicitly teach measuring the relative gene expression of ERCC1 cfRNA in NSCLC patients in ten day intervals during treatment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to measure the relative gene expression of ERCC1 cfRNA in NSCLC patients in ten day intervals during treatment because it would be simple substitution of colorectal cancer for non-small cell lung cancer. Danenberg teaches a reasonable expectation of success because ERCC1 is an RNA of interest in both the lung and colon (Table 1), and ERCC1 cfRNA relative expression is quantitated for NSCLC cfRNA (paragraph [0088]; Figure 9). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (WO 2016/077709 Al) in view of Chen (Chen et al. (2010) Lung Cancer, Vol. 70(1): 63-70) as applied s 1, 3-4, 6, 8, and 10-11 above, and further in view of Kazandjian (Kazandjian et al. (2016) The Oncologist, Vol 21:634-642).
The teachings of Danenberg and Chen are set forth above. Danenberg also lists six chemotherapy regimens for PD-L1 positive cancer, which includes nivolumab (a checkpoint inhibitor) (paragraph [0061]).
However, Danenberg and Chen do not provide a specific motivation to choose nivolumab for non-small cell lung cancer.
Kazandjian recites that PD-L1 inhibitors are a new class of immune checkpoint inhibitors, and nivolumab was approved for the treatment of NSCLC after platinum-based chemotherapy by the FDA (Page 635, Col. 1). Kazandjian teaches that nivolumab treatment resulted in a median overall survival of 12.2 months, compared to 9.4 months for docetaxel (a non-immune checkpoint treatment) (Table 2, Page 636, col 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to administer treatment with nivolumab when detecting cfRNA for PD-L1 and a relative expression of ERCC1 below 2.8 in a non-small cell lung cancer patient’s sample (Danenberg), as Kazandijan provides the motivation (improved overall survival) to treat with nivolumab for NSCLC (a checkpoint inhibitor) after platinum-based treatment (Danenberg in view of Chen).


Response to Arguments
35 U.S.C 112
The rejection of claims 1, 3, 6, and 8-11 under 35 U.S.C. 112(b) has been withdrawn in view of the applicant’s amendments to the claims. Claims 4-5 are rejected under 112(b), as the applicant’s amendment created new issues.

35 U.S.C. 101
The rejection of claims 1, 3-6, and 8-11 under 35 U.S.C. 101 has been withdrawn in view of the applicant’s amendments to the claims. The claims now include the administration of a platinum-based drug, which integrates the judicial exception into a practical application.

35 U.S.C. 103
The rejection of claims 1, 3-4, 6, and 8-11 under 35 U.S.C. 103 has been maintained and applied to the newly amended claims from the previous office action. The rejection of claim 5 under 35 U.S.C. 103 has been withdrawn in view of amendments to the claims.
The response asserts that ERCC1 relative expression at or below 2.8 is not discussed in either Chen, Danenberg, Papadaki, and/or Kazandijian. However, Danenberg does teach ERCC1 relative expression below 2.8 (Fig 9 and para 0088).
The response asserts that “it also remained unknown whether any of the detected quantities was a reflection of physical reality within a cell or a function of stability”. The assertion also states that the data with Danenberg indicates variability without providing a citation within the reference. This argument has been thoroughly reviewed, but for the response to be of probative value, any objective evidence should be supported by actual proof, and attorney arguments cannot take the place of evidence. MPEP 716.01(c). 
Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006)”. MPEP 2141.02. Some teachings of Danenberg include:
Measuring relative expression of cfRNA for ERCC1 across patients diagnosed with cancer when treating with anti-cancer drugs (paragraph 0028, 0094, Fig. 15C and 17)
Danenberg teaches the cancer may be non-small cell lung cancer (paragraph [0065]) 
Examining expression of ERCC1 cfRNA in NSCLC patients (para [0089] and Fig. 9)
Examining ERCC1 in colorectal cancer patients in ten day intervals during treatment (Paragraph [0030] and Figure 17) 
ERCC1 is an RNA of interest in the lung (Table 1) 
It is noted that the control group did express ERCC1, as detection was expressed in 6/9 of the control group, and in 10/10 of the NSCLC patients (para 0088). However, as Danenberg teaches a relative ERCC1 expression below 2.8 for NSCLC (Figure 9), this limitation is not a defect of Danenberg. 
	The response asserts that ERCC1 relative expression at or below 2.8 is not discussed in either Chen, Danenberg, Papadaki, or Kazandijian. However, Danenberg does teach ERCC1 relative expression below 2.8 (Fig 9 and para 0088). 

	The 103 rejections of the instant amended claims 1, 3-4, 6, and 8-11 provide obviousness rationales to combine the references. 
	The applicant’s arguments directed towards cancelled claims (claims 2, 7 and 12-14) are moot.

Conclusion
Claims 1, 3-6, and 8-11 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634